Judgment unanimously affirmed. Memorandum: The Florida Governor’s requisition and supporting papers sufficiently show probable cause for appellant’s arrest and substantially charge him with having committed the crime of escape in violation of section 944.40 of Florida Statutes which provides that “ any prisoner *674confined in any prison * * * who escapes * * * from such confinement shall be guilty of a felony ”. All that is required for conviction under this section is proof that the prisoner was lawfully confined and did unlawfully escape. The allegations of the information and affidavit together with appellant’s apprehension in New York State sufficiently support the warrant of extradition. Any holding to the contrary would be an unwarranted exaltation of form over substance. (Cf. People ex rel. Higley v. Millspaw, 281 N. Y. 441, 446.) (Appeal from judgment of Monroe County Court, dismissing writ of habeas corpus.) Present — Del Vecchio, J. P., Gabrielli, Moule, Cardamone and Henry, JJ.